internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-125460-00 date date legend x a state d1 dear this letter responds to a letter dated date and subsequent correspondence submitted by your authorized representative on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts according to the information submitted x is a corporation that was incorporated in state on d1 x has one shareholder a it is represented that x had intended to be an s_corporation since its incorporation however x discovered that its s election had not been timely filed x requests a ruling that its sec_1362 election will be treated as timely made for its taxable_year that begins on d1 law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 explains when an s election will be effective generally if an s election is made within the first two and one half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for the year in which the election is made sec_1362 provides that if an s election is made after the first two and one half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year following the year in which the s election is made sec_1362 provides that if no sec_1362 election is made for any plr-125460-00 taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply conclusions applying the relevant law to the facts submitted and representations made we rule that x’s sec_1362 election will be treated as timely made for its taxable_year that begins on d1 however this ruling is contingent on x filing form_2553 election by a small_business_corporation with an effective date of d1 with the appropriate service_center within days from the date of this ruling a copy of this letter should be attached to the form_2553 except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing facts specifically we express no opinion on whether x otherwise qualifies as an s_corporation under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours mary beth collins assistant to the chief branch office of associate chief_counsel passthroughs and special industries
